1 So.3d 269 (2009)
Thomas CARROLL, Petitioner,
v.
MIAMI-DADE COUNTY and Risk Management of Dade County, Respondents.
No. 1D08-5797.
District Court of Appeal of Florida, First District.
January 8, 2009.
Rehearing Denied February 4, 2009.
*270 Mark L. Zientz of Law Offices of Mark L. Zientz, P.A., Miami, for Petitioner.
Daron Fitch, Assistant County Attorney, Miami, for Respondents.
PER CURIAM.
Because Petitioner has not shown a departure from the essential requirements of law resulting in material injury which cannot be remedied on appeal from a final order, the petition for writ of certiorari is DENIED. See e.g., Reeves v. Fleetwood Homes of Fla., Inc., 889 So.2d 812, 822 (Fla.2004).
BARFIELD, KAHN, VAN NORTWICK, JJ., concur.